Ames, J.
The evidence offered as to the truth of the accusation against Robinson might have had an important bearing upon the question of the defendant’s intent, and should have been admitted. If Robinson had in fact made such an assault upon the defendant’s wife, the defendant might lawfully demand reparation. If the wrong which he offered to prove had in fact been committed, the demand which the defendant made for payment may have been without the intent to extort money, necea - saiy to constitute the crime alleged in the indictment.

Exceptions sustained.